DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed invention:

Group I consists of claim(s) 1-15.
Claims 1-10 are directed to A method for facilitating multiple access in a wireless network (see Figs. 9, 13, and 17), the method comprising:
on a wireless communication device,
applying channel coding to a data stream;
applying a group repetition and a group randomization to the data stream, followed by multiplying, by a random sequence, the data stream to which the group repetition and the group randomization are applied; and
transmitting the data stream to which the group repetition, the group randomization, and the multiplying by the random sequence are applied.

Claims 11-15 are directed to A wireless communication device (see Figs. 9, 13, and 17), comprising:
a logic circuit configured to process a data stream by:
applying channel coding to the data stream; and
applying a group repetition and a group randomization to the data stream, followed by multiplying, by a random sequence, the data stream to which the group repetition and the group randomization are applied; and
a transceiver coupled to the logic circuit and configured to transmit the data steam to which the group repetition, the group randomization, and the multiplying by the random sequence are applied in a wireless signal.

Group II consists of claim(s) 16-20. 
Claims 16-20 are directed to A method for facilitating multiple access in a wireless network (see Figs. 8, 12, and 16), the method comprising:
on a wireless communication device,
applying channel coding to a plurality of data streams;
applying a group repetition to each of the plurality of data streams;
multiplying each of the plurality of data streams to which the group repetition is applied, followed by applying a group randomization to produce a plurality of randomized data streams; and
transmitting the plurality of randomized data streams in a wireless signal.

The species are independent or distinct because they represent alternative embodiments (i.e., Group I relates to “data stream generation for a … single data stream” ([0021]) with the limitation order (1) coding, (2) repetition and randomization, and (3) multiplication (Figs. 9, 13, and 17), and Group II relates to “transmission signal for a user with multiple data streams” ([0022]) with the limitation order (1) coding, (2) repetition, (3) multiplication, and (4) randomization (Figs. 8, 12, and 16)).  In addition, these species are not obvious variants of each other based on the current record.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for these inventions would require a different field of search in both classification and in terms of electronic resources, and would also require different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Vinay Sathe (Reg. # 55,595) on September 3, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made because Mr. Sathe requested the examiner to file a restriction requirement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to The Hy Nguyen, whose telephone number is (571)270-3813. The examiner can normally be reached on Mo-Fr from 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

/THE HY NGUYEN/              Examiner, Art Unit 2478